 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   DAVID GAPPA
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00010-DAD-BAM
12
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
14
     ERIC LESLIE,                                        DATE: November 12, 2019
15                                                       TIME: 1:00 p.m.
                                  Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for status on November 12, 2019.
21
            2.      By this stipulation, defendant now moves to continue the status conference until January
22
     27, 2019, and to exclude time between November 12, 2019, and January 27, 2019, under Local Code T4.
23
            3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a)     The government has represented that the discovery associated with this case
25
            includes investigative reports, forensic images of devices, and other related documents. All of
26
            this discovery has been either produced directly to counsel and/or made available for inspection
27
            and copying.
28
                    b)     Counsel for defendant desires additional time to review the discovery and consult
                                                         1
30
 1          with his client, and also to engage in additional plea discussions with the government.

 2                 c)      Counsel for defendant believes that failure to grant the above-requested

 3          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 4          into account the exercise of due diligence.

 5                 d)      The government does not object to the continuance.

 6                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of November 12, 2019 to January 27,

11          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendant in a speedy trial.

15          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19

20
      Dated: November 5, 2019                                 MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ GRANT B. RABENN
23                                                            GRANT B. RABENN
                                                              Assistant United States Attorney
24

25
      Dated: November 5, 2019                                 /s/ KEITH SCHERER
26                                                            KEITH SCHERER
27                                                            Counsel for Defendant
                                                              Eric Leslie
28

                                                          2
30
 1                                                ORDER

 2         IT IS SO ORDERED that the 5th Status Conference is continued from November 12, 2019 to

 3 January 27, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded

 4 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).

 5
     IT IS SO ORDERED.
 6

 7      Dated:   November 6, 2019                       /s/ Barbara   A. McAuliffe        _
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    3
30
